Case 8:18-cv-02869-VMC-CPT Document 137 Filed 11/12/19 Page 1 of 8 PageID 3178



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;                      CASE NO.: 8:18-cv-02869-VMC-CPT
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,

        Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ___________________________________/


 CHRISTOPHER FRANKEL,

        Counter-claimant,

 vs.

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,

        Counter-defendants.



   PLAINTIFFS’ OPPOSITION TO FRANKEL’S REQUEST FOR JUDICIAL NOTICE


        Plaintiffs the Hurry Family Revocable Trust, Scottsdale Capital Advisors, and Alpine

 Securities Corporation (collectively “Plaintiffs”), hereby oppose Defendant and Counter-claimant

 Christopher Frankel’s (“Frankel”) Request for Judicial Notice (“RJN”) [Dkt. 135], and state as

 follows:


                                                1
Case 8:18-cv-02869-VMC-CPT Document 137 Filed 11/12/19 Page 2 of 8 PageID 3179



 I.      MOTION

         This is Frankel’s second request for judicial notice of irrelevant material after briefing

 closed on the parties’ motions for summary judgment. It should be denied on the same bases as

 the first request [Dkt. 134].

         1.      Plaintiffs oppose the RJN on the grounds that it was filed more than three weeks

 after the briefing was closed on the parties’ Motions for Summary Judgment without court

 permission. See L.R. 3.01(c) (“No party shall file any reply or further memorandum directed to

 the motion or response allowed in (a) and (b) unless the Court grants leave.”); see also Case

 Management and Scheduling Order [Dkt. 29] (summary judgment briefing to be completed by

 October 7, 2019).

         2.      Plaintiffs also oppose the RJN on the grounds that it is replete with legal

 argumentation, which is not permitted in a request for judicial notice. See Bray & Gillespie

 Mgmt. LLC v. Lexington Ins. Co., No. 607-CV-222-ORL-35KRS, 2008 WL 4826115, at *2

 (M.D. Fla. Nov. 3, 2008)) (“a motion requesting judicial notice is not an opportunity to rebrief

 issues in the instant motions or to present legal arguments beyond those necessary to satisfy the

 requirements of Fed.R.Evid. 201”).

         3.      Plaintiffs also oppose the RJN on the grounds that it misrepresents the contents of

 the documents attached, and seeks to admit disputed facts. See United States v. Jones, 29 F.3d

 1549, 1553 (11th Cir. 1994) (“In order for a fact to be judicially noticed under Rule 201(b),

 indisputability is a prerequisite.”).

         4.      Plaintiffs also oppose the RJN on the grounds that the information it purports to

 enter into the record is wholly irrelevant to deciding the MSJ. See Anderson v. Liberty Lobby,




                                                   2
Case 8:18-cv-02869-VMC-CPT Document 137 Filed 11/12/19 Page 3 of 8 PageID 3180



 Inc., 477 U.S. 242, 248 (1986) (factual disputes that are irrelevant to deciding motion for

 summary judgment will not be counted).

        WHEREFORE, based upon the below legal argument with supporting authority,

 Plaintiffs respectfully request that the Court deny the RJN in its entirety.

 II.    MEMORANDUM OF LAW

        A.       The Court Should Deny the RJN Because It Was Filed in Violation of Local

                 Rules & the Court’s Case Management and Scheduling Order

        The Case Management and Scheduling Order in this action [Dkt. 29] provides that

 motions for summary judgment were due by August 23, 2019, with responses due within 30 days

 and replies due 14 days thereafter (i.e., by October 7, 2019). Further, Local Rule 3.01(c) states:

 “No party shall file any reply or further memorandum directed to the motion or response allowed

 in (a) and (b) unless the Court grants leave.”

        In flagrant violation of Local Rule 3.01(c) and the Case Management and Scheduling

 Order, Frankel filed the RJN without leave of the Court on November 1, 2019. This is the

 second request for judicial notice filed by Frankel without court permission after the briefing

 closed on the parties’ Motions for Summary Judgment. For this reason alone, the Court should

 deny the RJN.

        B.       The Court Should Deny the RJN Because It Is Replete With Legal

                 Arguments

        Federal Rule of Civil Procedure 201 allows the Court to take notice of an adjudicative

 fact.1 The taking of judicial notice is “a highly limited process” because it “bypasses the




 1
  “The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
 generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
                                                   3
Case 8:18-cv-02869-VMC-CPT Document 137 Filed 11/12/19 Page 4 of 8 PageID 3181



 safeguards which are involved with the usual process of proving facts by competent evidence in

 district court.” Dippin' Dots, Inc. v. Frosty Bites Distribution, LLC, 369 F.3d 1197, 1205 (11th

 Cir. 2004). “[A] motion requesting judicial notice is not an opportunity to rebrief issues in the

 instant motions or to present legal arguments beyond those necessary to satisfy the requirements

 of Fed.R.Evid. 201.” Bray, 2008 WL 4826115, at *2 (M.D. Fla. Nov. 3, 2008) (emphasis added);

 see also King v. Kramer, 763 F.3d 635, 650 (7th Cir. 2014) (“legal argument was not the proper

 kind of fact that may be judicially noticed under Federal Rule of Evidence 201(b)”); Garcia v.

 California Supreme Court, No. CV 12-4504-DWM, 2014 WL 309000, at *1 (N.D. Cal. Jan. 21,

 2014) (“A request for judicial notice is not a proper vehicle for legal argument.”).

        Despite the very limited scope of Federal Rule of Civil Procedure 201, Frankel has

 treated the RJN as an opportunity to rebrief issues in the parties’ pending motions for summary

 judgment and make numerous legal arguments regarding Alpine’s damages and the confidential

 information that Frankel misappropriated:

       Paragraphs 4 through 16 of the RJN (pages 3-6) quotes selectively from the attached

        documents and proffers numerous legal arguments regarding Alpine’s damages;

       Paragraphs 17 through 21 of the RJN (pages 6-9) quotes selectively from the attached

        documents and falsely alleges that Alpine disclosed information that it claimed is

        confidential in its lawsuit against Frankel;

       Paragraphs 22 through 31 of the RJN (pages 10-16) contain nothing but excerpts from

        Alpine’s deposition in this action and Frankel’s skewed interpretations thereof.




 readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Civ.
 P. 201(b).
                                                  4
Case 8:18-cv-02869-VMC-CPT Document 137 Filed 11/12/19 Page 5 of 8 PageID 3182



 Notwithstanding the falsity of Frankel’s allegations,2 such legal argumentation has no place in a

 request for judicial notice.

          Because Frankel wrongly used the RJN as a vehicle to advance legal arguments, the

 Court should deny it.

          C.      The Court Should Deny the RJN Because It Requests Notice Of Disputed

                  Facts & Misrepresents The Documents Attached

          It is elemental that, “[i]n order for a fact to be judicially noticed under Rule 201(b),

 indisputability is a prerequisite.” United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994).

 As this very Court has held: “The Court does not take judicial notice of any factual findings,

 arguments, or legal conclusions within [documents attached to requests for judicial notice].”

 126th Ave. Landfill, Inc. v. Pinellas Cty., Fla., No. 8:09-CV-307-T-33TBM, 2010 WL 3190606,

 at *2 (M.D. Fla. Aug. 11, 2010) (citing Jones, 29 F.3d at 1553); Evanston Ins. Co. v. Premium

 Assignment Corp., No. 8:11-CV-2630-T-33TGW, 2012 WL 5877966, at *2 (M.D. Fla. Nov. 20,

 2012) (same).

          In the RJN, Frankel seeks judicial notice of facts that are hotly disputed. In particular,

 Plaintiffs vehemently dispute that it sued Frankel with no evidence of his misappropriation of

 confidential information (RJN ¶ 24); or that Alpine’s deposition responses were “evasive” (RJN

 ¶ 25); or that Alpine denied facing “any adverse financial factors or circumstances other than

 Frankel’s suspected misconduct” (RJN ¶ 25); or that Alpine disclosed information in the

 mandamus proceeding that it claimed as confidential in the current action (RJN at p. 2 and ¶ 17).




 2
     See Section II.C. below.
                                                    5
Case 8:18-cv-02869-VMC-CPT Document 137 Filed 11/12/19 Page 6 of 8 PageID 3183



        Moreover, Frankel’s arguments are based upon misrepresentations of the actual contents

 of the documents attached to the RJN. In particular, Alpine did not disclose information in the

 mandamus proceeding that it claimed is confidential in the current action.

        In the current action, Frankel admitting sending to third parties a confidential blotter of

 all of the trades—more than 600—cleared through Alpine on two consecutive days. (Frankel

 Depo. Trans. 152:15-23; Exh. 20 [Dkt. 116]). Frankel further admitted that such information

 could not be obtained in the format produced from a public source. (Frankel Depo. Trans. 155:2-

 5 [Dkt. 116]).

        In the mandamus proceeding, Alpine simply provided information regarding trades of

 eight specific stocks for seven specific clients on seven specific dates—such isolated and discrete

 information being very different than a blotter showing all 600 trades cleared by Alpine on two

 consecutive dates.

        Because Frankel seeks judicial notice of facts that are disputed—and falsely

 characterized by Frankel—the Court should deny the RJN.

        D.        The Court Should Deny the RJN Because It Requests Notice Of Immaterial

                  Facts

        Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

 of law.” Fed. R. Civ. P. 56(c). “Only disputes over facts that might affect the outcome of the suit

 under the governing law will properly preclude the entry of summary judgment. Factual disputes

 that are irrelevant or unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 248 (1986).



                                                   6
Case 8:18-cv-02869-VMC-CPT Document 137 Filed 11/12/19 Page 7 of 8 PageID 3184



           The Court should deny the RJN because it improperly seeks to introduce facts that have

 no bearing on the pending motions for summary judgment. Alpine’s purported admission that it

 was damaged by the SEC is irrelevant to deciding whether Frankel violated his nondisclosure

 agreements, and it is irrelevant to deciding whether Alpine was damaged by Frankel’s wrongful

 conduct. The fact that the SEC action harmed Alpine does not mean that Frankel did not harm

 Alpine.

           Similarly, even if Alpine disclosed confidential information in its mandamus petition

 (which it did not do), that is irrelevant to deciding whether Frankel illegally obtained and

 disclosed Alpine’s confidential information. Alpine’s purported disclosure of such information

 for its own benefit would in no way relieve Frankel of his confidentiality obligations, particularly

 when Frankel disclosed such information to benefit himself and not Alpine.

           The information contained in the RJN is simply irrelevant to deciding the motions for

 summary judgment. Consequently, the RJN should be denied.

 III.      CONCLUSION

           For the reasons stated above, Plaintiffs respectfully request that the Court deny the RJN

 in its entirety.

           Dated this 12th day of November 2019.
                                                 /s/ Jordan Susman
                                                 Charles J. Harder, Esq.
                                                 Jordan Susman, Esq.
                                                 HARDER LLP
                                                 132 South Rodeo Drive, Fourth Floor
                                                 Beverly Hills, CA 90212-2406
                                                 Tel: (424) 203-1600
                                                 Fax: (424) 203-1601
                                                 E-mail: charder@harderllp.com
                                                 E-mail: jsusman@harderllp.com
                                                 Kenneth G. Turkel – FBN 867233
                                                 Shane B. Vogt – FBN 257620

                                                    7
Case 8:18-cv-02869-VMC-CPT Document 137 Filed 11/12/19 Page 8 of 8 PageID 3185



                                             BAJO | CUVA | COHEN | TURKEL
                                             100 North Tampa Street, Suite 1900
                                             Tampa, Florida 33602
                                             Tel: (813) 443-2199
                                             Fax: (813) 443-2193
                                             E-mail: kturkel@bajocuva.com
                                             E-mail: svogt@bajocuva.com
                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 12, 2019, the foregoing document was filed with
 the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                             /s/ Jordan Susman
                                             Attorney




                                                8
